Exhibit 10cc Final Version for Signing Loan Agreement Drawn up and signed in Tel Aviv on the 31st day in the month of January 2010 Between Harel Insurance Company Ltd. Public Company Number 520004078 Dikla Insurance Company Ltd. Public Company Number 5200030503 Harel Pension Funds Management Ltd Private Company Number 512267592 Harel Gemel Ltd. Private Company Number 512205204 Atidit Pension Funds Ltd. Private Company Number 512867367 Gilad Comprehensive Pension Fund Ltd. Private Company Number 512242215 Manof Pension Fund Management Ltd. Private Company Number 512262577 Savings Fund for the Regular Army – Pension Fund Management Company Ltd. Private Company Number 511033060 At the Address: 3, Abba Hillel Street, Ramat Gan (Hereinafter all together: Harel) Menora Mivtachim Insurance Ltd. Public Company Number 52-004254-0 At the Address: 115, Allenby Street, Tel Aviv Menora Mivtachim Pension Ltd. Private Company Number 51-224581-2 At the Address: 7, Jabotinsky Street, Ramat Gan Menora Mivtachim Gemel Ltd. Private Company Number 51-279022-1 At the Address: 115, Allenby Street, Tel Aviv (Hereinafter all together: Menora) (Hereinafter, Harel and Menora together: The Lender) Of the First Part; And Between Merhav Ampal Energy Ltd. Private Company Number 513754077 At the Address: 10, Abba Eban Street, Hertzlia (Hereinafter: The Company or the Borrower) Of the Second Part; And
